           Case 3:20-cv-08016-DLR Document 9 Filed 02/03/20 Page 1 of 2




1    Penny L. Koepke
     pkoepke@hoalaw.biz
2    Maxwell & Morgan, P.C.
     4854 E. Baseline Road, Suite 104
3    Mesa, Arizona 85206
4    Tel: (480) 833-1001

5    [Additional counsel appearing on signature page]

6    Attorneys for Plaintiff and the Classes

7                        IN THE UNITED STATES DISTRICT COURT
8                            FOR THE DISTRICT OF ARIZONA

9
     Brenda Whittaker, individually and on
10   behalf of all others similarly situated,
11                                                      Case No. 3:20-cv-08016-DLR
                          Plaintiff,
12
     v.                                                 NOTICE OF SERVICE
13
14   All Reverse Mortgage, Inc., a California
     corporation,
15
                          Defendant.
16
17
18          Plaintiff Brenda Whittaker hereby certifies that on January 23, 2020, through a
19   process server, she served a copy of the Court’s Order on 12(b) motions (dkt. 7) on
20   Defendant along with the Complaint and Summons.
21
22                                              Respectfully submitted,

23                                              Brenda Whittaker, individually and on behalf
                                                of all others similarly situated,
24
     Dated: February 3, 2020                    By:     /s/ Taylor T. Smith
25                                                     One of Plaintiff’s Attorneys
26
                                                Penny L. Koepke
27
28
                                                   1
     Case 3:20-cv-08016-DLR Document 9 Filed 02/03/20 Page 2 of 2




1                                 Maxwell & Morgan, P.C.
                                  4854 E. Baseline Road, Suite 104
2                                 Mesa, Arizona 85206
                                  480-833-1001
3                                 pkoepke@hoalaw.biz
4
                                  Patrick H. Peluso*
5                                 ppeluso@woodrowpeluso.com
6                                 Taylor T. Smith*
                                  tsmith@woodrowpeluso.com
7                                 Woodrow & Peluso, LLC
                                  3900 East Mexico Ave., Suite 300
8                                 Denver, Colorado 80210
9                                 Telephone: (720) 213-0675
                                  Facsimile: (303) 927-0809
10
                                  Attorneys for Plaintiff and the Classes
11
12                                * Pro Hac Vice
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
